Citation Nr: 0924184	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  99-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for generalized sensory 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from November 
1973 to November 1977.  There are also indications that the 
Veteran had additional service from November 1970 to November 
1973, although this appears to be unverified in the claims 
file.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The Veteran presented testimony at a personal hearing chaired 
by the undersigned in March 2005.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

The Board remanded this case in November 2005 for additional 
evidentiary development.  The case was returned to the Board.  
In February 2009, the Board sent the case out for a Veterans 
Health Administration expert opinion.  The case has been 
returned to the Board for further appellate action.  

Although the Veteran's claim has been interpreted in a number 
of ways, including service connection for a neurological 
disability, based on the most recent February 2009 medical 
opinion, the Board has re-characterized the claim to 
encompass the Veteran's now separately diagnosed 
disabilities.


FINDINGS OF FACT

1.  The Veteran has bilateral carpal tunnel syndrome that 
first manifested itself in service.  

2.  The Veteran has generalized sensory neuropathy that first 
manifested itself in service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Generalized sensory neuropathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable determination in this case, 
the Board need not address whether there has been full 
compliance with the Veterans Claims Assistance Act of 2000 or 
implementing regulations.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 1131, 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that he currently suffers from a 
disability manifested by numbness in his extremities.  He 
asserts that these symptoms first manifested during service, 
including as a result of exposure to toxic chemicals. 

According to copies of the Veteran's service treatment 
records, August 1977 treatment records note that the Veteran 
reported numbness in his hands and arms.  His September 1977 
separation examination notes complaints of joint swelling and 
numbness in his extremities.  A March 1978 VA hospital report 
notes that the Veteran was hospitalized for nearly a month in 
February to March 1978 for a number of complaints.  In this 
report, the Veteran complained of having upper extremity 
numbness and pain since 1975 and lower extremity numbness 
since 1974.  Testing was conducted at the time, but the 
hospital was not able to determine any organic, anatomic or 
physiologic reason for his complaints.  

A September 1995 VA examination report notes that the Veteran 
reported numbness and tingling in the palm and palmar sides 
of the left fingers and the volar side of the left forearm, 
with power loss of the left arm and hand.  An August 1996 
report from Dr. H diagnosed the Veteran as having carpal 
tunnel syndrome of both hands.  A November 2003 report from 
Dr. B indicates that the Veteran suffers from a complex 
neurological disability that results in neuropathy and 
polyneuropathy.  Dr. B described the Veteran as having an 
organic brain injury.  Based on the Veteran's reports of 
chemical exposure in service, Dr. B further opined that there 
was no doubt that the Veteran's organic brain injury/disease 
was related to his active service.  He stated the Veteran's 
injury/disease was likely related to his exposure to 
chemicals during his active service.  He also stated that the 
Veteran's documented complaints of polyneuropathy and joint 
swelling in service were the precursors to his current 
neurological problems.  
        
A September 2004 letter from Dr. B states that the positron 
emissions tomogram (PET) performed on the Veteran in 2001 was 
considered at the time as providing the strongest evidence of 
organic brain injury.  Dr. B stated that as early as 1972 the 
Veteran had symptoms that were consistent with the described 
toxic injuries.  Dr. B also stated that it is possible to 
prove nerve and muscle damage by means of a nerve-muscle 
biopsy, with electron microscope findings and immune 
toxicology.  He indicated that PET examination has become 
more exact in the last few years so another PET examination 
would be reasonable if there is still any doubt as to the 
severity of the Veteran's cerebral injuries.  He concluded by 
stating that the Veteran's injuries are grave and permanent 
and were caused by his military service.  

A July 2008 VA examination report indicated that the examiner 
reviewed the five-volume claims file after the Veteran's 
examination and before the report was composed.  The examiner 
noted the content of some of the evidence and reported the 
history as relayed by the Veteran.  He diagnosed the Veteran 
with sensory polyneuropathy demonstrated by an EMG from 
February 2005, but indicated that the underlying cause was 
unidentifiable.  He went on to indicate that the etiology of 
the Veteran's neuropathy was not apparent, as the examiner 
was not privy to whatever chemical(s) the Veteran may or may 
not have been exposed to.  Therefore, the examiner indicated 
that it was not logical to conclude the Veteran's neuropathy 
was a result of such exposure.  He stated that various 
testing conducted revealed negative results for possible 
etiology.  The examiner added that it was not clear to him if 
and how the brain PET scan that was performed in Germany 
contributes to the issue since such testing is at the 
research stage and had not become recognized as having useful 
clinical application.  He went on to contend that a number of 
examinations have been performed over the years in an attempt 
to define the etiology of the Veteran's discomfort, including 
diagnoses of chondromalacia patella, carpal tunnel, cervical 
and genu degenerative joint disease, and psychosomatic 
condition.  Mental health was non-committal.  He stated the 
Veteran's symptoms had elements of neuropathy but overall 
were atypical in description.  

The evidence shows that the Veteran complained of a problem 
with numbness in service, and that he currently suffers from 
carpal tunnel syndrome, polyneuropathy or some other type of 
organic brain injury.  As shown above, a VA medical opinion 
as to the etiology of the Veteran's disability has been 
sought in the past.  However, the July 2008 opinion rendered 
stated that the etiology of the Veteran's neuropathy was not 
apparent.  The examiner did not sufficiently explain his 
rationale for why the testing and diagnosis done by the 
German doctors was not adequate.

Additionally, the VA examiner did not provide an opinion of 
whether it was at least as likely as not that the Veteran's 
current disability had its onset in service or was otherwise 
related to any chemical exposure in service.  

In regard to the private medical opinions the Veteran 
submitted, there remains the question of the accepted medical 
use of PET scans in U.S. medicine and whether these results 
and the other tests administered by the private physicians in 
Germany meet the general standards for neuropsychological 
tests performed in the United States.  

In an effort to clear up these questions, the Board sent the 
Veteran's claims file to a Veterans Health Administration 
specialist in the field of neurology for an opinion in order 
to attempt to reconcile the various medical evidence and 
opinions of record.  In February 2009, Dr. K.T., Chief of the 
Neurology Service at the Denver, Colorado VA Medical Center, 
provided a medical opinion based on review of the Veteran's 
claims file and a review of the entire record of the case.  
The specialist examiner was asked three questions: (1) What 
disease entity best identifies the Veteran's current 
symptomatology; (2) When do you think the disease entity had 
its clinical onset; and (3) If you believe the disease had 
its clinical onset after November 1977, is it in any way 
etiologically related to the Veteran's period of service, 
including as potentially related to chemical exposure?  

The February 2009 VA specialist opined that the Veteran has 
bilateral carpal tunnel syndrome status-post surgical 
decompression of right median nerve decompression and 
generalized sensory neuropathy of unknown etiology.  His 
rationale was explained in detail using many of the records 
located in the claims file as supporting evidence.  The 
specialist then opined that he believed that the Veteran's 
carpal tunnel syndrome had its onset around 1975 and that the 
Veteran's neuropathy symptoms may have begun as early as 1974 
to 1975 but were not apparent on neurological examination or 
test studies until 2000 or later.  

Again the specialist referenced a number of records located 
in the claims file for support.  In his rationale the 
specialist stated that in relation to the neuropathy, he had 
given considerable weight to the Veteran's descriptions of 
symptoms, rather than to objective findings on examination, 
and opined that a sensory neuropathy may have been present as 
early as 1974, symptomatically.  In addition, the specialist 
opined that carpal tunnel syndrome is not known to causally 
be related to chemical exposure and polyneuropathy may be 
related to exposure to a variety of toxins.  However, it is 
more likely than not that the signs and symptoms resulting 
from such a transient toxic exposure would be expected to be 
maximal at or shortly after the exposure point and to 
stabilize or even potentially remit following removal from 
the potential exposure.  He stated that did not appear to be 
the case in the present matter.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

There are multiple medical opinions that address the 
contended relationship between the Veteran's neurological 
disability and his military service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court of 
Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 
Vet.App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The above being taken into account, the Board nevertheless 
has no basis for fully discounting any of the opinions in 
support of the Veteran's claim or against the Veteran's claim 
in favor of the others.  There is no significant difference 
in expertise apparent from the reports.  The opinions were 
offered by doctors whose professional credentials demonstrate 
that they possess the necessary education, training, and 
expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Overall, however, the Board assigns the most probative weight 
to the February 2009 VHA specialist opinion.  When reviewing 
the evidence of record, the Board is persuaded that the 
opinion of February 2009 examiner is most convincing, in that 
the examiner is the Chief of the Neurology Service at the 
Denver, Colorado VA Medical Center, reviewed all of the 
medical evidence in the file and reflected a considerable and 
exhaustive analysis of the pertinent criteria essential to 
determine whether the Veteran's neurological disabilities are 
related to service.  The examiner provided an extensive and 
thorough rationale for his findings and conclusions.  Unlike 
the other examiners (whose reports' deficiencies were 
chronicled above), the February 2009 VA examiner was specific 
and extremely detailed in his diagnosis and the reasons for 
his opinions.  

There is evidence both for and against the claim.  The 
Veteran's service treatment records document that in August 
1977 the Veteran reported numbness in his hands and arms.  In 
addition, in September 1977 the Veteran complained of joint 
swelling and numbness in his extremities.  Though the Veteran 
was not diagnosed with a neurological condition during this 
time in service, "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  A March 1978 VA hospital report buttresses his 
claim as the Veteran complained of having upper extremity 
numbness and pain since 1975 and lower extremity numbness 
since 1974.  Although the July 2008 VA examiner's opinion was 
against the Veteran, he focused more on the link between 
potential chemical exposure and the nexus between it and the 
Veteran's service rather than whether he incurred and first 
demonstrated symptoms of his disability in service.  In 
addition the examiner was not able to sufficiently explain 
his rationale for why the German examiner's methods were 
inadequate.

The opinions of Dr. B provide support for a finding of 
service connection.  As one of the Veteran's treating 
physicians he is not entitled to any special deference but 
the medical records available to the Board show that he is 
familiar with the Veteran's neurological condition.  In 
addition, the February 2009 VA examiner indicated that he 
thought the Veteran's carpal tunnel syndrome's onset was 
during the Veteran's military service in 1975 and that his 
neuropathy symptoms may have begun as early as 1974 but were 
not apparent on neurological examination or test studies 
until 2000.  

The medical and lay evidence that suggest that the Veteran 
incurred carpal tunnel syndrome and generalized sensory 
neuropathy as a result of his military service is, at a 
minimum, in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the evidence and 
the contentions of the Veteran, the Board concludes that 
service connection for carpal tunnel syndrome and generalized 
sensory neuropathy is warranted.  As noted above, the 
evidence includes service treatment records which show 
complaints of numbness in the Veteran's extremities and joint 
swelling, immediate post service medical reports showing the 
Veteran complained of having upper extremity numbness and 
pain since 1975 and lower extremity numbness since 1974, the 
Veteran's contentions of a continuity of symptomatology and 
the opinions of multiple medical professionals, indicating 
the Veteran's neurological conditions were either incurred 
during or are related to his military service.  Accordingly, 
since the evidence is in equipoise, the benefit of the doubt 
doctrine is applicable and the Veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for carpal 
tunnel syndrome and generalized sensory neuropathy is 
granted.  



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for carpal tunnel syndrome is granted.

Service connection for generalized sensory neuropathy is 
granted.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


